DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/660,879, filed on 10/23/2019.
Claims 1-20 have been examined and are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/23/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1, 3, 5, 10-11, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (US 2021/0056187; Hereinafter “Taylor”).
Regarding claim 1, Taylor teaches an authentication method to grant access to a secure service on an electronic device (Taylor: Para. [0006], The following systems and methods provide for improved user authentication, for users participating in activities via personal electronic devices, by providing for a user to interact with augmented reality (AR) on their personal electronic device.), the authentication method comprising: 
receiving, via an electronic device, a request to access a secure service (Taylor: Para. [0043], In Step 301, user device 10 receives an indication that a user is initiating an activity that requires a security challenge. This may apply to a wide variety of user activities, and can be determined in advance. For example, if a user attempts to access a private account, provide assets to another party, acquire assets from another party, exchange assets with another party, make a payment, or register for some type of service, the initiation of such activities may be configured to require the satisfaction of an authentication challenge before proceeding with the activity.); 
determining whether the electronic device is positioned at a location that corresponds to a virtual authentication lock (Taylor: Para. [0049], If it has been determined that the device is located within a known location for the user, such as the user's home, that may dictate that a certain AR authentication challenge is selected. Para. [0054], The AR authentication challenge illustrated in FIG. 7 may also be based on the location of the user's device. If user device 10 is determined to be located within the user's home, then an AR authentication challenge may be selected that is based on real-world objects appearing in the user's home, such as a challenge requiring the user to select a series of known objects in a particular order.  Para. [0039], Reliance on the user's real-world environment may be based on a determination that the user is located within a known location, such as the user's home. For example, if the information user in the AR authentication challenge is based on certain real-world objects in the user's home, that information may be associated in the database with reference data for determining whether the user is at home, such as GPS coordinates, geotagging information, connections to known local networks, or the like. Para. [0032], [0038]); 
displaying, in response to determining the electronic device is positioned at the location that corresponds to the virtual authentication lock, the virtual authentication lock (Taylor: Fig. 5-7, Para. [0055], As a further example, if the AR authentication challenge is based on a selection of real-world objects within a room, the comparison may use images of the selected object compared with stored images of the selected object, or the comparison may rely on location of the objects within the room, possibly using a set of coordinates referenced to the room or observable environment. Para. [0032], [0038]-[0039], [0049]); 
receiving one or more interactions with the virtual authentication lock; determining whether the one or more interactions correspond to one or more authentication interactions related to the virtual authentication lock (Taylor: Fig. 5-7, Para. [0064], In Step 404, server 20 receives the user's response to the AR authentication challenge, and, in Step 405, processing components of server 20 evaluate the user's response, comparing the response to the stored information in user identification database 21. This comparison may include a comparison of submitted text to the text stored in user identification database 21, or a comparison of selected images to images stored in user identification database 21. This comparison may include a comparison of submitted text to the text stored in user identification database 21, a comparison of selected images to images stored in user identification database 21, or other data useful in identifying the correct response. For example, displayed objects may be associated with an object identifier or object ID, and the object ID associated with the object may be compared to the stored object ID. As a further example, if the AR authentication challenge is based on a selection of real-world objects within a room, the comparison may use images of the selected object compared with stored images of the selected object, or the comparison may rely on location of the objects within the room, possibly using a set of coordinates referenced to the room or observable environment. In this manner, the entire observable room may be, in effect, converted to a digital environment, transmitted to server 20, and evaluated to determine which objects were or were not designated by the user in response to the AR authentication challenge, and whether those objects satisfy the AR authentication challenge. As a further example, the order in which the viewed objects are organized may constitute the basis for the comparison, or the nature of the user's interaction with the object, such as picking up or putting down the object.); and 
(Taylor: Para. [0067], In Step 406, server 20 determines that the AR authentication challenge was satisfied, and transmits an authentication approval to user device 10. In this alternative, the user is determined to be authentic, and is permitted to proceed with the activity.).
Regarding claim 3, Taylor teaches the authentication method of claim 1, further comprising establishing the virtual authentication lock by: receiving a location of the virtual authentication lock (Taylor: Para. [0038], As a further example, the information used in the AR authentication challenge may utilize the user's real-world environment. The user may designate real-world objects found in a particular location, such as the user's home, or any place where the user expects to be when responding to the authentication challenges, and those objects may be the subject of AR authentication challenges in which the user is asked to identify the previously designated objects. Para. [0039], For example, if the information user in the AR authentication challenge is based on certain real-world objects in the user's home, that information may be associated in the database with reference data for determining whether the user is at home, such as GPS coordinates, geotagging information, connections to known local networks, or the like.); 
determining one or more features of the location of the virtual authentication lock (Taylor: Para. [0038], The user may set a criteria for any collection of real-world objects that may be viewed in the user's real-world environment, so that the later AR authentication challenge requires the user to designate any real-world objects meeting the criteria. For example, the criteria may include any real-world objects appearing on the user's desk that are blue in color. Or the user may set a sequence in which real-world objects must be selected: for example, the user may set the authentication challenge to require the user to touch the desk, then the chair, then the notepad, in that order. As a further example, the nature of the user's interaction with the real-world object may be set: the user may touch the object, push the object, pick up the object, put down the object, or the like. Para. [0037]); and 
(Taylor: Para. [0041], Moreover, in Step 203, the user may be asked to associate each the different types of information with a level of security. As a further example, images of objects in the user's home, complex password, or a complex reordering of displayed objects may be designated with a higher level of security. The information may be sorted into classifications, with each classification associated with a level of security. The levels of security may be used to determine which information is applied to a particular authentication challenge, depending on the activity in which that the requesting user is attempting to participate. Para. [0037], As a further example, the user may be asked to set a criteria for selecting certain objects from a group of objects. This criteria may include identifying all of the objects that are displayed in a certain color, or that are described by words beginning with a certain letter, or that show places where the user has previously lived.).
Regarding claim 5, Taylor teaches the authentication method of claim 1, wherein determining whether the electronic device is positioned at the location that corresponds to the virtual authentication lock comprises determining a location of the electronic device based on at least one of a geolocation technique and an indoor positioning technique (Taylor: Para. [0039], For example, if the information user in the AR authentication challenge is based on certain real-world objects in the user's home, that information may be associated in the database with reference data for determining whether the user is at home, such as GPS coordinates, geotagging information, connections to known local networks, or the like.).
Regarding claim 10, Taylor teaches the authentication method of claim 1, wherein determining whether the device is positioned at a location that corresponds to a virtual authentication lock further comprises determining whether a field of view of the electronic device includes the location that corresponds to the virtual authentication lock (Taylor: Fig. 5-7, Para. [0039], Para. [0049], If it has been determined that the device is located within a known location for the user, such as the user's home, that may dictate that a certain AR authentication challenge is selected. For example, if the user is at home, then an AR challenge based on objects within the user's home may be selected; if the user is away from home, then another option may be selected. Server 20 then transmits the AR authentication challenge to user device 10. Para. [], ), and 
wherein displaying the virtual authentication lock on the display of the electronic device further comprises displaying, in response to determining that the field of view of the electronic device includes the location that corresponds to the virtual authentication lock, the virtual authentication lock on the display of the electronic device (Taylor: Fig. 5-7, Para. [0050], A processor in user device 10 extracts the AR authentication challenge from the data received from server 20, and, in connection with a graphics module of user device 10, presents the AR authentication challenge on the display 11 of user device 10. Para. [0051], An example of this is illustrated in FIG. 5, including user device 10, display 11, user identification object 500, image of user identification object 501, and AR object 502. As illustrated in FIG. 5, user device 10 has directed its camera at user identification object 500, and is displaying the image of user identification object 501 on display 11 of user device 10. AR object 502 presents a request for a user's password. A similar display may be presented for other information associated with the user. The user may submit a response by entering the response directly via suitable components for receiving user input such as a keyboard, touch screen, or microphone. Para. [0052]-[0053] [real world objects within a field of view in Fig. 7 and Fig. 5], Para. [0054] ).
Regarding claim 11, claim 11 is rejected under the same rational as claim 1.
Regarding claim 13, claim 13 is rejected under the same rational as claim 3.
Regarding claim 15, claim 15 is rejected under the same rational as claim 5.
Regarding claim 20, claim 20 is rejected under the same rational as claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 2, 6-9, 12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2021/0056187; Hereinafter “Taylor”) in view of Budnitz (US 10,691,785).
Regarding claim 2, Taylor teaches the authentication method of claim 1. Taylor does not explicitly teach further comprising displaying, in response to the one or more interactions not corresponding to the one or more authentication interactions, one or more other virtual authentication locks.  
In an analogous art, Budnitz teaches a system and method further comprising displaying, in response to the one or more interactions not corresponding to the one or more authentication interactions, one or more other virtual authentication locks (Budnitz: Col. 7, Lines 17-67, Accordingly, a spatial challenge requiring user device 102 to enter area 202 may be successfully performed when, as presented on display 302, user 104 with user device 102 passes through the virtual reality door. Additionally or alternatively, the "door" may comprise a "front" and/or "back" portion of the door, such that entering area 202 from an angle not indicating the "front" of the door may be considered a failure to comply with the spatial challenge comprising utilizing the "front" of the door.  In one embodiment, a subsequent spatial challenge may comprise a further limitation upon a current spatial challenge, such as by entering area 108 but only from the "front" of a door, such that a direction of travel coincides with the front of the door as displayed by augmented reality portion 308. In another embodiment, a particular orientation may be required, such that user 104 or at least user device 102 must be in a particular orientation (e.g., facing one direction and walking backwards to enter area 108). In another embodiment, a subsequent action may require the actions of another user 212 utilizing another user device 210. Col. 8, Lines 1-18) 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Budnitz with the system and method of Taylor to include further comprising displaying, in response to the one or more interactions not corresponding to the one or more authentication interactions, one or more other virtual authentication locks because this functionality provides for subsequent alternative authentication attempts after a failed spatial challenge interaction to provide enhance security measures (Budnitz: Col. 7, Lines 17-67, Col. 8, Lines 1-18).
Regarding claim 6, Taylor teaches the authentication method of claim 1. Taylor does not explicitly teach further comprising: transmitting a prompt to position the virtual authentication lock; and determining a location of the positioned virtual authentication lock.  
In an analogous art, Budnitz teaches a system and method further comprising: transmitting a prompt to position the virtual authentication lock (Budnitz: Fig. 3-5, Fig. 7, Col. 5, Lines, 2-28, In one example, the authentication challenge requires user 104 to stand in location 108 and capture an image of artifact 110A. The presence of user 104 within location 108 may be determined by a relative angle in which the camera of user device 102 captures the image of artifact 110A was captured or other known geo-location means (e.g., radio triangulation, GPS coordinates, etc.) available to device 102 and/or a system in communication with device 102 (e.g., WiFi network, cellular network, etc.). In another embodiment, the presence of user 108 may be determined, with at least an acceptable degree of certainty, by making the spatial challenge known to user 104 minimally in advance of a deadline to complete the spatial challenge. For example, location 108 may be a relatively small area within a much larger area, such as a few square feet in an office building or a particular room in a gallery. If user 104 is correctly located in area 108 and receives a portion of spatial challenge, such as by receiving and observing a message on user device 102, user 104 may be able to comply with the instruction to capture an image, such as of artifact 110B, within a few seconds. Accordingly, if user 104 completes the spatial challenge within, for example, fifteen seconds, then user 104 may be determined to be within location 108. [prompt may include a message on a user device]); and determining a location of the positioned virtual authentication lock (Budnitz: Fig. 3-5, Fig. 7, Col. 5, Lines, 2-28, In one example, the authentication challenge requires user 104 to stand in location 108 and capture an image of artifact 110A. The presence of user 104 within location 108 may be determined by a relative angle in which the camera of user device 102 captures the image of artifact 110A was captured or other known geo-location means (e.g., radio triangulation, GPS coordinates, etc.) available to device 102 and/or a system in communication with device 102 (e.g., WiFi network, cellular network, etc.). If user 104 is correctly located in area 108 and receives a portion of spatial challenge, such as by receiving and observing a message on user device 102, user 104 may be able to comply with the instruction to capture an image, such as of artifact 110B, within a few seconds. Accordingly, if user 104 completes the spatial challenge within, for example, fifteen seconds, then user 104 may be determined to be within location 108.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Budnitz with the system and method of Taylor to include transmitting a prompt to position the virtual authentication lock; and determining a location of the positioned virtual authentication lock because this functionality provides for improved authentication techniques that utilize augmented reality and spatial challenges that require a user to be in a specific location at a specific time (Budnitz: Col. 4, Lines 58-64).
Regarding claim 7, Taylor, in combination with Budnitz, teaches the authentication method of claim 6, further comprising determining one or more features of the location of the positioned virtual authentication lock (Budnitz: Fig. 3-5, Fig. 7, Col. 5, Lines, 2-28, In one example, the authentication challenge requires user 104 to stand in location 108 and capture an image of artifact 110A. The presence of user 104 within location 108 may be determined by a relative angle in which the camera of user device 102 captures the image of artifact 110A was captured or other known geo-location means (e.g., radio triangulation, GPS coordinates, etc.) available to device 102 and/or a system in communication with device 102 (e.g., WiFi network, cellular network, etc.). In another embodiment, the presence of user 108 may be determined, with at least an acceptable degree of certainty, by making the spatial challenge known to user 104 minimally in advance of a deadline to complete the spatial challenge. For example, location 108 may be a relatively small area within a much larger area, such as a few square feet in an office building or a particular room in a gallery. If user 104 is correctly located in area 108 and receives a portion of spatial challenge, such as by receiving and observing a message on user device 102, user 104 may be able to comply with the instruction to capture an image, such as of artifact 110B, within a few seconds. Accordingly, if user 104 completes the spatial challenge within, for example, fifteen seconds, then user 104 may be determined to be within location 108. [feature may include angle or image of an artifact, a small area within an office building or room]).
Regarding claim 8, Taylor, in combination with Budnitz, teaches the authentication method of claim 7, wherein the one or more features of the location comprise a real world object positioned at the location (Budnitz: Fig. 3-5, Fig. 7, Col. 5, Lines, 2-28, [an artifact or a small area within an office building or room include real world objects]).
Regarding claim 9, Taylor, in combination with Budnitz, teaches the authentication method of claim 8, further comprising determining the one or more authentication interactions corresponding to the positioned virtual authentication lock Accordingly, if user 104 completes the spatial challenge within, for example, fifteen seconds, then user 104 may be determined to be within location 108. Artifacts may be static (Budnitz: Fig. 3-5, Fig. 7, Col. 5, Lines, 2-28, e.g., artifact 110A, 110B) or dynamic, such as the positions of a hand of a clock (e.g., artifact 110C), image of trees as they change over seasons, tides, traffic, etc.).
Regarding claim 12, claim 12 is rejected under the same rational as claim 2.
Regarding claims 16-19, claims 16-19 are rejected under similar rational as claim 6-9, respectively.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2021/0056187; Hereinafter “Taylor”) in view of Ko (US 2018/0159686).
Regarding claim 4, Taylor teaches the authentication method of claim 1. Taylor does not explicitly teach further comprising: displaying, in response to the one or more interactions corresponding to the one or more authentication interactions, a security code; receiving the security code input into the electronic device; and granting access to the secure service.  
In an analogous art, Ko teaches a system and method further comprising: 
displaying, in response to the one or more interactions corresponding to the one or more authentication interactions, a security code  (Ko: Fig. 3A-3B, Para. [0057], In one embodiment, the step D further comprises a step d1: detecting a geographical location of a user with the location unit and comparing the geographical location with a preset geographical range by the determine unit. Please refer to FIG. 3A, a camera interface 7 displays a virtual object (in this embodiment, that is, a sun pattern and a moon pattern) in an instant image on a screen 71. the camera interface 7 is a smart phone. According to the result of the comparison, if the geographical location is inside the preset geographic range, one of the generated plurality of sub-combinations is transmitted to the camera interface 7 through one path according to the distributing rule and the correct sub-combination is displayed as a virtual object on the screen 71 for the user to touch the virtual object to display the correct sub-combination on the screen (referring to FIG. 3B). If the geographical location not inside the preset geographic range, at least one predetermined invalid-sub-combination is transmitted to a camera interface 7 through a path according to the distributing rule; whereby when the user touches the virtual object, the invalid-sub-combination is displayed on the screen 71.); 
receiving the security code input into the electronic device; and granting access to the secure service (Ko: And the step E further comprising the step e 1: combining the sub-combinations or the least one of the invalid-sub-combinations received by the camera interfaces 7 with other sub-combinations according to the combining rule, so as to form a multi -factor authentication code or an invalid number code. Para. [0058], Para. [0055], In the step E, after the user reads (by watching or listening) the plurality of sub-combinations in the plurality of interfaces, the plurality of sub-combinations received by the plurality of interfaces is combined to form the multi -factor authentication code according to a combining rule (the rule mentioned above: first, the SMS interface of the smart phone; second, the e-mail interface; third, the auditory interface of the tablet; and fourth, the visual interface of the smart watch), so as to finish the process for producing the multi -factor authentication code. In other words, the user needs to read the sub-combinations in SMS interface of the smart phone, the e-mail interface, the auditory interface of the tablet computer and the visual interface of the smart watch respectively and then the sub-combinations are combined successfully for user to obtain the correct multi -factor authentication code.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ko with the system and method of Taylor to include further comprising: displaying, in response to the one or more interactions corresponding to the one or more authentication interactions, a security code; receiving the security code input into the electronic device; and granting access to the secure service because this functionality provides for presentation of a multifactor security code in response to successful location proximity enabled augmented reality interface input to enhance security by combining augmented reality with two factor authentication (Ko: Para. [0006]).
Regarding claim 14, claim 14 is rejected under the same rational as claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437